EXHIBIT Britton & Koontz Capital Corporation 500 Main Street 601-445-5576 P O Box 1407 601-445-2481Fax Natchez, MS39121 http://www.bkbank.com, corporate@bkbank.com FOR IMMEDIATE RELEASE: FOR MORE INFORMATION: January 23, 2009 W. Page Ogden, President & CEO (Nasdaq - BKBK) William M. Salters, Treasurer & CFO BRITTON & KOONTZ CAPITAL REPORTS INCREASED EARNINGS IN 2008 Natchez, Mississippi – The Board of Directors of Britton & Koontz Capital Corporation (Nasdaq: BKBK, "the Company") today reported net income for the year ended December 31, 2008, of $3.5 million, or $1.65 per basic and diluted share, compared to $3.0 million, or $1.42 per basic and diluted share, for 2007.Net income for the quarter ended December 31, 2008, was $865 thousand, or $.41 per basic and diluted share, compared to $964 thousand, or $.46 per basic and diluted share, for the fourth quarter of 2007.The returns on average assets and equity at December 31, 2008, were .91% and 9.57%, respectively, compared to .82% and 8.80% for Net interest income increased 18% during the fourth quarter of 2008 to $3.8 million compared to $3.2 million in the fourth quarter of 2007.Net interest margin increased to 3.92% from 3.68% during the same period.The quarterly increase in net interest income was primarily due to increased volume in earning assets, which accounted for $316 thousand of the increase.Also, lower interest rates throughout 2008 decreased funding costs over yields on earning assets by approximately $263 thousand.Net interest income increased 5% for the year ended December 31, 2008, to $14.0 million compared to the same period in 2007, while net interest margin remained the same during this period at 3.82%.The increase in net interest income for the year ended December 31, 2008, compared to 2007, was due to higher volumes of earning assets, primarily attributable to a $32 million increase in the average investment securities portfolio.Average loan volumes decreased $12 million due primarily to pay downs in the Company’s residential mortgage portfolio. Non-interest income for the quarter and year ended December 31, 2008, was $622 thousand and $2.8 million, respectively, compared to $964 thousand and $2.2 million, respectively, for the same periods in 2007.The decrease for the quarter ended December 31, 2008, was primarily due to market changes, as the fair value of the Company’s investment trading portfolio increased during the fourth quarter of 2007 contributing to gains posted during that quarter.The factors contributing to the increase in non-interest income in 2008 compared to 2007 include higher service charges on deposit accounts and a gain of $148 thousand on the sale of the trading portfolio during the first quarter of 2008. Non-interest expense for the quarter and year ended December 31, 2008, was $2.8 and $11.3 million, respectively, compared to $2.7 and $11.3 million for the comparable periods in 2007.Increases in employee salaries and benefits were offset by lower other real estate expense in 2008. Since December 31, 2007, total assets increased $44.7 million to $413 million at December 31, 2008.The change is due almost entirely to increases in investment securities from $126 million at December 31, 2007, to $171 million at December 31, 2008.Loans remained relatively stable, increasing $2.2 million from December 31, 2007 to December 31, 2008.Total deposits increased $10.8 million to $257 million at December 31, 2008, compared to $246 million as of December 31, 2007.The increase in deposits was primarily due to public funds.Deposits that the Company considers core increased over $2 million in 2008, including an increase of almost $4 million in non-interest bearing deposits. Throughout 2008, asset quality for the
